          Case 4:19-cr-06063-SMJ   ECF No. 73   filed 01/13/20   PageID.265 Page 1 of 3




 1   Adam R. Pechtel / WSBA #43743
     Pechtel Law PLLC
 2   21 N Cascade St
     Kennewick, WA 99336
 3   Telephone: (509) 586-3091

 4   Attorney for Defendant

 5

 6
                             United States District Court
 7                          Eastern District of Washington
                        Before the Hon. Salvador Mendoza, Jr.
 8
     United States of America,
 9                                   Plaintiff, No. 4:19-CR-06063-SMJ

10   v.                                         Notice of Joinder in Motions to
                                                Suppress (ECF Nos. 70 and 71)
11   Monica Pesina,
                                   Defendant. February 6, 2020 at 10:00 am
12                                            With oral argument

13
          Comes now, Defendant Pesina, and notifies the Court and
14
     opposing counsel that she joins in Defendant Carter’s motion to
15
     suppress evidence, ECF No. 70, and motion to suppress
16
     statements, ECF No. 71, on the same grounds argued by Defendant
17
     Carter. In support of her motion to suppress her statement,
18
     Defendant Pesina proffers these additional facts:
19

20


     Notice of Joinder in Motion - 1
      Case 4:19-cr-06063-SMJ   ECF No. 73   filed 01/13/20   PageID.266 Page 2 of 3




 1    On about November 8, 2019, Defendant Pesina was in custody

 2   of law enforcement while detained in Benton County Jail. While in

 3   custody, she was questioned by TFO BJ Moos and TFO Joseph

 4   Brazeau. They did not properly advise Defendant Pesina of her

 5   rights. Even if they did, there is no evidence that she knowingly

 6   and voluntarily waived her rights. Hence, her involuntary

 7   statements must be suppressed.

 8

 9

10   Dated: January 13, 2020                Respectfully Submitted,

11                                          s/Adam R. Pechtel
                                            Adam R. Pechtel/ WSBA #43743
12                                          Attorney for Defendant
                                            Pechtel Law PLLC
13                                          21 N Cascade St
                                            Kennewick, WA 99336
14                                          Telephone: (509) 586-3091
                                            Email: adam@pechtellaw.com
15

16

17

18

19

20


     Notice of Joinder in Motion - 2
      Case 4:19-cr-06063-SMJ    ECF No. 73    filed 01/13/20   PageID.267 Page 3 of 3




 1
                               SERVICE CERTIFICATE
 2
     I certify that January 13, 2020, I electronically filed the foregoing
 3
     with the District Court Clerk using the CM/ECF System, which will
 4
     send notification of such filing to the following:
 5

 6
     Stephanie Van Marter, Attorney for Plaintiff
 7

 8
                                             s/Adam R. Pechtel
 9                                           Adam R. Pechtel/ WSBA #43743
                                             Attorney for Defendant
10                                           Pechtel Law PLLC
                                             21 N Cascade St
11                                           Kennewick, WA 99336
                                             Telephone: (509) 586-3091
12                                           Email: adam@pechtellaw.com

13

14

15

16

17

18

19

20


     Notice of Joinder in Motion - 3
